MEMORANDUM OPINION

                                           No. 04-09-00137-CR

                                           Marquis JIGGITTS,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee


                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-5816
                           Honorable Phillip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:           Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal” and “the defendant has waived the right of appeal.” Rule

25.2(d) of the Texas Rules of Appellate Procedure provides, “[t]he appeal must be dismissed if a

certification that shows the defendant has a right of appeal has not been made part of the record

under these rules.” TEX. R. APP. P. 25.2(d).
                                                                                     04-09-00137-CR


       Appellant’s counsel filed written notice with this court that counsel reviewed the record

and appellant’s pro se notice of appeal. Appellant’s counsel concludes that Jiggitts entered a

plea of nolo contendere and, therefore, agrees this court has no choice but to dismiss the appeal

in accordance with Texas Rule of Appellate Procedure 25.2(a)(2). We construe this notice as an

indication that appellant will not seek to file an amended trial court certification showing that he

has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d
174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree

with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, this appeal is dismissed.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-